EXHIBIT 10.1

AMENDMENT AGREEMENT NO. 1 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
AND
AMENDMENT AGREEMENT NO. 1 TO BANK FACILITY PLEDGE AGREEMENT

AMENDMENT AGREEMENT NO. 1, dated as of November 9, 2009 (this “Agreement”), to
(i) the Amended and Restated Revolving Credit Agreement, dated as of May 29,
2009 (the “Credit Agreement”), among The PMI Group, Inc., a Delaware corporation
(the “Borrower”), the lenders referred to therein (the “Lenders”) and Bank of
America, N.A., as Administrative Agent (in such capacity, together with any
successor in such capacity, the “Administrative Agent”) and (ii) the Pledge
Agreement, dated as of September 29, 2008 (the “Bank Facility Pledge
Agreement”), between the Borrower and the Administrative Agent.

INTRODUCTORY STATEMENTS

All capitalized terms not otherwise defined in this Agreement but used herein
and found in the Credit Agreement shall have the meaning given them in the
Credit Agreement.

The parties hereto have agreed to amend certain provisions of the Credit
Agreement and the Bank Facility Pledge Agreement as hereinafter set forth, and
the Borrower has requested the Lenders to consent to the release of certain
collateral described below that is pledged to the Administrative Agent pursuant
to the Bank Facility Pledge Agreement.

Subject to the terms and conditions hereof, the Lenders signatory to this
Agreement are willing to agree to such amendments, but only upon the terms and
conditions set forth herein.

In consideration of the mutual agreements contained herein and other good and
valuable consideration the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

SECTION 1. Modifications of the Credit Agreement.

(A) The definition of “Additional Pledged Entities” contained in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Additional Pledged Entities” means, collectively, (i) at all times prior to the
First Amendment to Restated Agreement Effective Date, the following Subsidiaries
of the Borrower: (A) PMI Insurance Co., (B) PMI Reinsurance Co., (C) Residential
Insurance Co. and (D) PMI Mortgage Guaranty Co., and (ii) on and at all times
after the First Amendment to Restated Agreement Effective Date, (A) PMI
Reinsurance Co., (B) Residential Insurance Co. and (C) PMI Mortgage Guaranty Co.

(B) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions to such section in the appropriate alphabetical order:

“First Amendment to Restated Agreement” means Amendment Agreement No. 1, dated
as of October 20, 2009, to this Agreement and to the Bank Facility Pledge
Agreement.

“First Amendment to Restated Agreement Effective Date” has the meaning specified
in Section 5 of the First Amendment to Restated Agreement.

(C) Section 6.02(d) of the Credit Agreement is hereby amended by deleting the
semi-colon at the end of such subsection and replacing it with the following:

“; provided, however, that any report or filing required to be delivered to the
Administrative Agent pursuant to the foregoing provisions of this Section
6.02(d) shall only be required to be delivered to the Administrative Agent
following the occurrence of the first time of submission to the Arizona
Department of Insurance (or such other Applicable Supervisory Authority) of such
report or filing and shall not be required to be re-delivered to the
Administrative Agent (absent amendment to such report or filing) if such report
or filing is resubmitted to the Arizona Department of Insurance (or such other
Applicable Supervisory Authority) at any time after the first time of submission
to the Arizona Department of Insurance (or such other Applicable Supervisory
Authority);”

(D) Section 6.02(d) of the Credit Agreement is hereby amended by adding the
following immediately before “: (i) quarterly statement filings” appearing
therein:

“for any such entity”

(E) Section 6.02(d)(ii) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“reports of minimum policyholders position and risk-to-capital ratio filed with
a quarterly or annual statement filing for any such entity,”

(F) Section 7.07(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“Investments (i) by the Borrower, or any Material Subsidiary in (A) PMI
Insurance or any of its Subsidiaries, provided that the aggregate amount of
Investments made during the term of this Agreement in reliance on this clause
(A) shall not exceed the Allowable Amount, (B) any Additional Pledged Entity,
(C) any of the Borrower’s Subsidiaries not referred to in Section 7.07(c)(i)(A)
in an aggregate amount not to exceed, without duplication, $5 million in any
fiscal year, (D) any of FGIC Company and Ram Re Company in an aggregate amount
not to exceed, without duplication, $2.5 million over the remaining term of this
Agreement, (ii) by any Material Subsidiary in the Borrower, and (iii) on and
after the First Amendment to Restated Agreement Effective Date, by the Borrower
in PMI Insurance consisting of the contribution of Capital Stock of PMI
Insurance Co. owned by the Borrower;”

SECTION 2. Modification to the Bank Facility Pledge Agreement and Release of
Certain Collateral.

(A) Section 21 of the Bank Facility Pledge Agreement is hereby amended and
restated in its entirety to read as follows:

21. Continuing Security Interest; Assignments. This Pledge Agreement shall
create a continuing security interest in the Pledged Collateral and shall
(a) remain in full force and effect until the date (the “Termination Date”) that
is the earliest to occur of (i) the date on which Liens created hereunder are
released by the Administrative Agent upon the written consent of the requisite
Lenders pursuant to Section 10.01 of the Credit Agreement and (ii) the date on
which the Credit Agreement has been irrevocably and permanently terminated and
all of the Secured Obligations have been paid in full in immediately available
funds, (b) be binding upon and inure to the benefit of, and be enforceable by,
the Pledgor and its successors and assigns, and (c) be binding upon and inure to
the benefit of, and be enforceable by, the Administrative Agent and its
successors, transferees and assigns.

(B) Schedule 1 to the Bank Facility Pledge Agreement is hereby amended and
restated in its entirety as set forth on Annex A hereto.

(C) By its signature below, each Lender party to this Agreement hereby
irrevocably consents to (i) the modification to the Bank Facility Pledge
Agreement set forth in the preceding two paragraphs and (ii) the release by the
Administrative Agent of all Liens arising under the Bank Facility Pledge
Agreement on the Capital Stock of PMI Insurance Co. and other Pledged Collateral
(as defined in the Bank Facility Pledge Agreement) directly related to the
Capital Stock of PMI Insurance Co., and irrevocably authorizes the
Administrative Agent to take such actions and execute and/or deliver such
writings (including, without limitation, modifications of the Bank Facility
Pledge Agreement) as the Administrative Agent deems necessary or appropriate in
order to effect the release of such Liens.

(D) Promptly following receipt by the Administrative Agent on or after the First
Amendment to Restated Agreement Effective Date of a written request from the
Borrower, the Administrative Agent will (i) execute and deliver to the Borrower
a Uniform Commercial Code Financing Statement Amendment on form UCC-3, in the
form set forth on Annex B hereto, reflecting the release of all Liens arising
under the Bank Facility Pledge Agreement on the Capital Stock of PMI Insurance
Co. and other Pledged Collateral directly related to the Capital Stock of PMI
Insurance Co. and (ii) deliver to the Borrower (without recourse and without any
representation or warranty) any certificate in its possession evidencing
Borrower’s ownership of the Capital Stock of PMI Insurance Co. The Borrower
will, promptly following such deliveries by the Administrative Agent, contribute
to PMI Insurance all Capital Stock of PMI Insurance Co. owned by the Borrower.

SECTION 3. Representations and Warranties.

The Borrower represents and warrants, as of the date of this Agreement and as of
the First Amendment to Restated Agreement Effective Date, to the Administrative
Agent, the L/C Issuer and the Lenders that:

(A) the execution and delivery of, and performance by the Borrower of its
obligations under, this Agreement, the Credit Agreement (as modified by this
Agreement) and the Bank Facility Pledge Agreement (as modified by this
Agreement), will, when delivered, (i) have been duly authorized by all requisite
corporate action on the part of the Borrower; and (ii) not violate (x) any
provision of any statute, rule or regulation, or any Organization Document of
the Borrower, (y) any applicable order of any court or any rule, regulation or
order of any other agency of government, or (z) any indenture, agreement or
other instrument to which the Borrower is a party or by which the Borrower or
any of its property is bound, or be in conflict with, result in a breach of,
constitute (with notice or lapse of time or both) a default under, or create any
right to terminate, any such indenture, agreement, or other instrument;

(B) upon the occurrence of the First Amendment to Restated Agreement Effective
Date, each of this Agreement, the Credit Agreement (as modified by this
Agreement), the Bank Facility Pledge Agreement (as modified by this Agreement)
and the other Loan Documents will constitute the legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, except as
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by general equitable principles (regardless of whether the issue of
enforceability is considered in a proceeding in equity or at law);

(C) no Default or Event of Default has occurred and is continuing under the
Credit Agreement prior to giving effect to this Agreement;

(D) after giving effect to this Agreement, all representations and warranties
set forth in the Credit Agreement and the other Loan Documents are true, correct
and complete in all material respects on and as of the date hereof with the same
effect as if such representations and warranties had been made on and as of the
date hereof, unless such representation is as of a specific date, in which case,
as of such date; and

(E) the Borrower has obtained all consents and waivers from any Persons
necessary for the execution and delivery of, and performance of its obligations
under, this Agreement, the Credit Agreement (as modified by this Agreement) and
the Bank Facility Pledge Agreement (as modified by this Agreement) and any other
document or transaction contemplated hereby or thereby.

SECTION 4. Amendment Fee. The Borrower hereby agrees to pay to the
Administrative Agent, for the ratable benefit of each Lender which shall have
executed and delivered a counterpart of this Agreement to the Administrative
Agent (each such Lender, a “Consenting Lender”), by wire transfer of immediately
available funds, an irrevocable and non-refundable fee (the “Amendment Fee”) in
an amount equal to 0.25% of each such Consenting Lender’s Commitment, which
Amendment Fee shall be fully earned, due and payable on the First Amendment to
Restated Agreement Effective Date.

SECTION 5. Effective Date. This Agreement shall not become effective until the
date on which all of the following conditions precedent shall have been
satisfied, or waived in writing (such date being referred to herein as the
“First Amendment to Restated Agreement Effective Date”):

(A) The Administrative Agent shall have received fully executed counterparts of
this Agreement executed by (i) the Borrower, (ii) the Administrative Agent and
(iii) the Required Lenders.

(B) The Administrative Agent shall have received the Amendment Fee.

(C) The Administrative Agent and its counsel shall have received such approvals,
information, materials and other documentation as the Administrative Agent or
its counsel may reasonably request, which approvals, information, materials and
documentation shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.

(D) All reasonable and documented fees and other charges presently due and
payable to the Administrative Agent or any Lender pursuant to any Loan Document
shall have been paid by the Borrower.

(E) All reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and each Lender in connection with the Credit Agreement,
this Agreement, any other Loan Document or the transactions contemplated by any
of the foregoing (including, without limitation, the reasonable fees and
disbursements of Kaye Scholer LLP and any other counsel to the Administrative
Agent or any Lender) shall have been paid by the Borrower to the extent that the
Borrower has received documentation of such expenses by 9:00 a.m. (California
time) at least two Business Days prior to the First Amendment to Restated
Agreement Effective Date.

(F) All representations and warranties contained in Section 3 of this Agreement
and in the Amended and Restated Credit Agreement shall be true.

SECTION 6. CONFIRMATION AND ACKNOWLEDGEMENT OF THE OBLIGATIONS; RELEASE. THE
BORROWER HEREBY (A) CONFIRMS AND ACKNOWLEDGES TO THE ADMINISTRATIVE AGENT, THE
L/C ISSUER AND THE LENDERS THAT IT IS VALIDLY AND JUSTLY INDEBTED TO THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS FOR THE PAYMENT OF ALL
OBLIGATIONS (AS DEFINED IN THE CREDIT AGREEMENT) WITHOUT OFFSET, DEFENSE, CAUSE
OF ACTION OR COUNTERCLAIM OF ANY KIND OR NATURE WHATSOEVER AND (B) REAFFIRMS AND
ADMITS THE VALIDITY AND ENFORCEABILITY OF THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS (IN EACH CASE AS MODIFIED HEREBY). THE BORROWER, ON ITS OWN
BEHALF AND ON BEHALF OF ITS SUCCESSORS AND ASSIGNS, HEREBY WAIVES, RELEASES AND
DISCHARGES THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS AND ALL OF
THE AFFILIATES OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS, AND
ALL OF THE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, SUCCESSORS AND
ASSIGNS OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS AND SUCH
AFFILIATES, FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION (KNOWN
AND UNKNOWN) ARISING OUT OF OR IN ANY WAY RELATING TO ANY OF THE LOAN DOCUMENTS
AND ANY DOCUMENTS, AGREEMENTS, DEALINGS OR OTHER MATTERS CONNECTED WITH ANY OF
THE LOAN DOCUMENTS, IN EACH CASE TO THE EXTENT ARISING (X) ON OR PRIOR TO THE
FIRST AMENDMENT TO RESTATED AGREEMENT EFFECTIVE DATE OR (Y) OUT OF, OR RELATING
TO, ACTIONS, DEALINGS OR MATTERS OCCURRING ON OR PRIOR TO THE FIRST AMENDMENT TO
RESTATED AGREEMENT EFFECTIVE DATE.

SECTION 7. Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 10.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent and each Lender in
connection with the preparation, execution and delivery of this Agreement and
any other documentation contemplated hereby or thereby (whether or not this
Agreement or any such other documentation becomes effective or the transactions
contemplated hereby or thereby are consummated and whether or not a Default or
Event of Default has occurred or is continuing), including, but not limited to,
(i) the reasonable fees and disbursements of Kaye Scholer LLP, counsel to the
Administrative Agent and (ii) the reasonable fees and disbursements of any other
counsel to the Administrative Agent or any Lender.

SECTION 8. Limited Waiver or Modification; Ratification of Credit Agreement.

(a) Except to the extent hereby expressly waived or modified, the Credit
Agreement remains in full force and effect and is hereby ratified and confirmed.

(b) This Agreement shall be limited precisely as written and shall not be deemed
(i) to be a consent granted pursuant to, or a waiver or modification of, any
other term or condition of the Credit Agreement or any of the instruments or
agreements referred to therein or a waiver of any Default or Event of Default
under the Credit Agreement, whether or not known to the Administrative Agent,
the L/C Issuer or the Lenders or (ii) to prejudice any right or rights which the
Administrative Agent, the L/C Issuer or the Lenders may now have or have in the
future under or in connection with any Loan Document or any of the instruments
or agreements referred to in a Loan Document. The Administrative Agent, L/C
Issuer and the Lenders hereby expressly reserve all of the Administrative
Agent’s, the L/C Issuer’s or the Lenders’ (as applicable) respective rights and
remedies under the Credit Agreement and each of the other Loan Documents, as
well as under applicable law. No failure to exercise, delay in exercising or any
singular or partial exercise, by the Administrative Agent, the L/C Issuer or any
of the Lenders of any right, power or remedy hereunder or any of the other Loan
Documents shall operate as a waiver thereof or in the case of a singular or
partial exercise of a right, power or remedy, preclude any other or further
exercise thereof of any other right, power or remedy, nor shall any of the Loan
Documents be construed as a standstill or a forbearance by any of the
Administrative Agent, the L/C Issuer or the Lenders of their rights and remedies
thereunder. All remedies of the Administrative Agent, the L/C Issuer or the
Lenders are cumulative and are not exclusive of any other remedies under any
other Loan Document or provided by applicable law. Except to the extent hereby
modified, each of the Credit Agreement and the Bank Facility Pledge Agreement
shall continue in full force and effect in accordance with the provisions
thereof on the date hereof and the Credit Agreement and the Bank Facility Pledge
Agreement as heretofore amended or modified and as modified by this Agreement
are hereby ratified and confirmed. As used in (i) the Credit Agreement, the
terms “Credit Agreement,” “this Agreement,” “herein,” “hereafter,” “hereto,”
“hereof,” and words of similar import, shall, unless the context otherwise
requires, mean the Credit Agreement as modified by this Agreement and (ii) the
Bank Facility Pledge Agreement, the terms “Pledge Agreement,” “this Pledge
Agreement,” “herein,” “hereafter,” “hereto,” “hereof,” and words of similar
import, shall, unless the context otherwise requires, mean the Bank Facility
Pledge Agreement as modified by this Agreement. Reference to the term “Credit
Agreement” appearing in the Exhibits or Schedules to the Credit Agreement or in
the other Loan Documents shall, unless the context otherwise requires, mean the
Credit Agreement, as modified by this Agreement, and references to the term
“Bank Facility Pledge Agreement” or “Pledge Agreement” appearing in the Exhibits
or Schedules to the Bank Facility Pledge Agreement or in the other Loan
Documents shall, unless the context otherwise requires, mean the Bank Facility
Pledge Agreement, as modified by this Agreement This Agreement shall be deemed
to have been jointly drafted, and no provision of it shall be interpreted or
construed for, or against, any party hereto because such party purportedly
prepared or requested such provision, any other provision, or this Agreement as
a whole.

SECTION 9. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.
Delivery of an executed signature page to this Agreement by facsimile shall be
as effective as delivery of a manually executed counterpart of this Agreement.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the occurrence of the First Amendment to Restated Agreement Effective Date.

SECTION 10. Loan Document. This Agreement is a Loan Document pursuant to the
Credit Agreement and shall (unless expressly indicated herein or therein) be
construed, administered, and applied, in accordance with all of the terms and
provisions of the Credit Agreement.

SECTION 11. Severability. Any provision of this Agreement which is invalid,
illegal or unenforceable under the applicable law of any jurisdiction, shall, as
to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof, and any such invalidity, illegality or unenforceability in any
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 12. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WHICH ARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK.

SECTION 13. Successors and Assigns. The provisions of this Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.

SECTION 14. Headings. The headings of this Agreement are for the purposes of
reference only and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

[The remainder of this page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first above written.

BORROWER:

THE PMI GROUP, INC.

By: /s/ Donald P. Lofe, Jr.
Name: Donald P. Lofe, Jr.
Title: Executive Vice President, Chief Financial
Officer and Chief Administrative Officer


1

ADMINISTRATIVE AGENT AND LENDERS:

BANK OF AMERICA, N.A., as Administrative Agent, Lender and L/C Issuer



      By: /s/ Tyler D. Levings



    Name: Tyler D. Levings
Title: Senior Vice President

2







      CITIBANK, N.A.

By: /s/ Francisco Casal
Name: Francisco Casal
Title: Director


3

SUN TRUST BANK, N.A.



      By: /s/ Katherine Bass



    Name: Katherine Bass
Title: First Vice President

4







      WACHOVIA BANK, NATIONAL ASSOCIATION



      By: /s/ Michael Thomas



    Name: Michael Thomas
Title: Vice President

5





GOLDMAN SACHS LENDING PARTNERS, LLC



      By: /s/ Andrew Caditz



    Name: Andrew Caditz
Title: Authorized Signatory

6







      JPMORGAN CHASE BANK, N.A.



      By: /s/ Mark M. Cisz



    Name: Mark M. Cisz
Title: Executive Director

7





THE BANK OF NEW YORK



      By: /s/ Philip Falivene



    Name: Philip Falivene
Title: Managing Director

8







9